DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Response to Amendment
The amendment filed on 16 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2010/0147661 A1) in view of Hardesty (US 2,886,911).
With respect to claim 1:	Takeda teaches “a light assembly (2) comprising: a core (3) extending along a centerline (see Figs. 1-4), the core including a base end (left side from Fig. 4 perspective), a distal end (right side from Fig. 4 perspective), a first side 
Takeda does not specifically teach a functional layer not attached to the first side.
However, Hardesty teaches a functional layer (14) not attached to the first side (top of 12).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the unattached functional layer of Hardesty in order to obtain greater efficiency in illumination (Hardesty column 3 lines 44-48).

Claims 2-3, 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Vissenberg et al. (US 2012/0163027 A1) in view of Hardesty (US 2,886,911) and Lerner (US 5433024).
With respect to claim 2:	Vissenberg teaches “a light assembly (200 (Fig. 2b)) comprising: a core extending along a centerline (201), the core including a base end (201c), a distal end (unlabeled), a first side spanning axially between the base and distal ends (201b), and a second side opposite the first side and spanning axially 
Vissenberg does not specifically teach “a functional layer not attached to the first side.
However, Hardesty teaches a functional layer (14) not attached to the first side (top of 12).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Vissenberg with the unattached functional layer of Hardesty in order to obtain greater efficiency in illumination (Hardesty column 3 lines 44-48).
Vissenberg does not specifically teach that the reflector is axially extending only partially between the base and distal ends.
However, Lerner teaches a reflector (26) is axially extending only partially between the base (12) and distal (14) ends.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Vissenberg with the 
With respect to claim 3:	Vissenberg teaches “further comprising: a first technological layer disposed directly between the first side and the functional layer (air gap between 201 and 204), extending partially between the base and distal ends, and being co- axial with the functional layer (see Fig. 2b); and a second technological layer disposed directly between the unbinding element and the reflector (air gap between 201 and 27), extending partially between the base and distal ends, and being co- axial with the reflector (see Fig. 2b)”.
With respect to claim 5:	Vissenberg teaches “wherein the unbinding element, the functional layer, and the reflector are directly adjacent to the distal end (Fig. 2b)”.
With respect to claim 6:	Vissenberg teaches “wherein the unbinding element, the functional layer, and the reflector are axially spaced between the base and distal ends (Fig. 2b)”.
With respect to claim 7:	Vissenberg teaches “wherein the functional layer includes a optic features (paragraph 64)”.
With respect to claim 8:	Vissenberg teaches “wherein the reflector includes a reflective layer (paragraph 66)”.

Claims 2-3, 9-13, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ochi (US 2019/0018183 A1), Hardesty, and Lerner.
With respect to claim 2:	Takeda teaches “a light assembly (2) comprising: a core extending along a centerline (3), the core including a base end (left side), a distal 
Takeda does not specifically teach “a reflector laterally spaced from the second side, axially extending partially between the base and distal ends, and axially aligned to the unbinding element”.
However, Ochi teaches “a reflector laterally spaced from the second side (140e), axially extending partially between the base (40) and distal (42) ends (see Fig. 15), and axially aligned to the unbinding element (44)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the reflector of Ochi in order to reflect light that gets through the unbinding element and thus improve the efficiency of the unbinding element (Ochi paragraph 93).
Takeda does not specifically teach a functional layer not attached to the first side.
However, Hardesty teaches a functional layer (14) not attached to the first side (top of 12).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the 
Takeda does not specifically teach that the reflector is axially extending only partially between the base and distal ends.
However, Lerner teaches a reflector (26) is axially extending only partially between the base (12) and distal (14) ends.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the partially extending reflector of Lerner in order to reflect more light through the core at certain locations (Lerner column 4 lines 38-58).
With respect to claim 3:	Takeda teaches “further comprising: a first technological layer (10) disposed directly between the first side and the functional layer (Figs. 2, 4), extending partially between the base and distal ends (Figs. 2, 4), and being co-axial with the functional layer (Figs. 2, 4)”.
Takeda does not specifically teach “a second technological layer disposed directly between the unbinding element and the reflector, extending partially between the base and distal ends, and being co-axial with the reflector”.
However, Takeda in view of Ochi suggests “a second technological layer disposed directly between the unbinding element and the reflector, extending partially between the base and distal ends, and being co-axial with the reflector”.  Takeda’s first technological layer 10 is an adhesive layer placed between the first side and the functional layer for the purpose of attaching the first side to the functional layer (paragraph 99).  In Ochi, the unbinding element and the reflector are placed one on the 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the light assembly of Takeda by using an adhesive layer to attach Ochi’s reflector to the unbinding element due to the art recognized suitability of such adhesive layers for the purpose of affixing the layers of a light assembly to each other (Takeda paragraph 99).
With respect to claim 9:	Takeda teaches “further comprising: an illuminating utility segment including a first portion of the core (portion of 3 between 7 and 9), the unbinding element (7), the functional layer (9), the first technological layer (10), and a visual stimulant segment including a second portion of the core (portion of 3 under 5), wherein the second portion is not axially aligned to, and is not blocked by, the unbinding element, the functional layer and the reflector (see Figs. 1-3)”.
Takeda does not specifically teach the reflector and the second technological layer.
However, Ochi teaches the reflector (140e; note that the reflector does not block the second portion as shown by light L7) and as shown in claim 3 above, the combination of Takeda and Ochi suggests the second functional layer (Takeda’s adhesive 10 placed between the unbinding element 7 and the reflector 140e from Ochi).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the reflector of Ochi in order to reflect light that gets through the unbinding element and thus improve 
With respect to claim 10:	Takeda teaches “wherein the second portion extends axially from the first portion (Figs. 2, 4)”.
With respect to claim 11:	Takeda teaches “wherein the first and second sides at the second portion are substantially smooth (see Fig. 4, paragraph 80) and transparent (paragraph 80)”.
With respect to claim 12:	Takeda teaches “further comprising: a visual stimulant element carried by the second portion (5) and adapted to refract light (paragraph 86)”.
With respect to claim 13:	Takeda teaches “wherein the visual stimulant element is defined by one of the first and second sides (Fig. 4)”.
With respect to claim 15:	Takeda does not specifically teach “further comprising: a second core spaced laterally from the core and including a second visual stimulant segment at least in-part axially aligned to the visual stimulant segment”.
However, Ochi teaches “a second core (54) spaced laterally from the core (see Fig. 15) and including a second visual stimulant (32) segment at least in-part axially aligned to the visual stimulant segment (30)”.
.
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ochi.
With respect to claim 16:	Takeda teaches “a light assembly (2) comprising: a first core extending along a first centerline (3), the first core including a base end (left side), and first and second sides each extending axially outward from the base end (top and bottom); an illuminating utility segment including a first axial portion of the first core (portion of 3 between 7 and 9), an unbinding element of the second side of the first core (7), and a functional layer laterally spaced from the first side of the first core (9); an uncovered first visual stimulant segment (5) including a second axial portion of the first core projecting axially outward from the first axial portion and toward a distal end (portion of 3 surrounding 5); a first light source adapted to illuminate the first core at the base end of the first core (16)”.
Takeda does not specifically teach “a second core extending along a second centerline, the second core including a base end and first and second sides each extending axially outward from the base end, wherein the second core is at least in-part laterally adjacent to the first core; an uncovered second visual stimulant segment including at least a portion of the second core and projecting axially further outward than the second axial portion of the first core; and a second light source adapted to illuminate 
However, Ochi teaches “a second core extending along a second centerline (54), the second core including a base end and first and second sides each extending axially outward from the base end (see Fig. 12), wherein the second core is at least in-part laterally adjacent to the first core (34); an uncovered second visual stimulant segment (54) including at least a portion of the second core and projecting axially further outward than the second axial portion of the first core (see Fig. 12); and a second light source adapted to illuminate the second core at the base end of the second core (74G)” and suggests “wherein the first visual stimulant segment is in-part coaxially aligned to the second visual stimulant segment” because Ochi’s visual stimulant segments cover the entire first surface and so in the combination would necessarily be covered in part by Takeda’s first visual stimulant segments because Takeda’s first visual stimulant segment covers part of the first side.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with the second core and second light source of Ochi to allow local dimming (Ochi paragraph 5) and with the second visual stimulant to permit two different visual effects such as controlling light direction and diffusion (Ochi paragraph 37).
With respect to claim 18:	Takeda teaches “further comprising: a printed circuit board including the first and second light sources (14)”.

However, Ochi teaches “wherein the base ends of the first and second cores are substantially axially aligned and the second core projects axially outward further than the first core (see Fig. 12)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda by having the second core project axially further than the first as Ochi teaches so that the light from the second core does not have to go through the first core (Ochi paragraph 84).
With respect to claim 20:	Takeda teaches “wherein the illuminating utility segment is adjacent to the base end of the first core (see Figs. 1, 4)”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vissenberg in view of Hardesty and Lerner as applied to claims 2-3 above, and further in view of Ohtsuki et al. (US 5786665).
With respect to claim 4:	Vissenberg in view of Hardesty and Lerner teaches “The light assembly set forth in claim 3 (see above)”.
Vissenberg does not specifically teach “wherein the unbinding element, the functional layer, and the reflector are directly adjacent to the base end”.
However, Ohtsuki teaches “wherein the unbinding element (110), the functional layer (111), and the reflector (112) are directly adjacent to the base end (50a)”.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ochi, Hardesty, and Lerner as applied to claims 2-3, 9-12 above, and further in view of James et al. (US US 2011/0219648 A1).
With respect to claim 14:	Takeda in view of Ochi, Hardesty and Lerner teaches “The light assembly set forth in claim 12 (see above)”.
Takeda does not specifically teach “wherein the visual stimulant element is spaced between the first and second sides, and is located inside the second portion”.
However, James teaches “wherein the visual stimulant element is spaced between the first and second sides, and is located inside the second portion (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light assembly of Takeda with a visual stimulant element located inside the second portion in order to present a changeable display (James paragraph 28; see Fig. 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda and Ochi as applied to claim 16 above, and further in view of Sawada et al. (US 2009/0219734 A1).
The light assembly set forth in claim 16 (see above)”.
Takeda does not specifically teach “wherein the first and second light sources are of different colors”.
However, Sawada teaches “wherein the first and second light sources are of different colors (paragraph 45)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use two colors as Sawada teaches so that different parts of the light assembly can have different colors (Sawada paragraph 45).

Contact Information


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875